DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Aug. 26, 2022, the applicants have canceled claim 3 and furthermore, have amended claim 1.
3. Claims 1-2 and 4-52 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Aug. 26, 2022 have been fully considered but they are not persuasive regarding ODP rejection and Improper Markush Group rejection. The applicants have amended claims to overcome all other rejections. Regarding ODP rejection over PAT 10, 617,680, the applicants argue that amendment to claim 1 by narrowing the value of variable R2 as methyl overcomes this rejection since in the cited patent, this value is alkyl. The examiner does not agree with this argument. The applicant’s attention is drawn to claim 7 of the cited Patent which does define this value as methyl. Therefore, it would have been obvious to one skilled in the art to prepare instant compounds with reasonable expectation of success.
Regarding Improper Markush group rejection, the applicants argue that amendment to claim 1 overcomes this rejection. The examiner does not agree with this argument. The applicants are reminded that there was a prior art reference found against the instant compounds where variable RA represents oxazole in the last office action. Therefore, search won’t be extended to additional values of variable RA. Claims must be amended to limit the value of variable RA as oxazole only. As stated in the last office action, the value of variable RA is critical for the common core of these compounds.
Conclusion
5. The ODP rejection of claims 1-2, 4, 6-7 and 50 over PAT 10,617,680 is maintained for the reasons of record.
6. The Improper Markush Group rejection of claims 1-2, 4-18 and 50 is maintained for the reasons of record.

                         NEW       GROUNDS    OF    REJECTION
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 1 and 4-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claim 1 recites the broad recitation N-containing heteroaryl for the value of variable RA, and the claim also recites few specific heteroaryl groups which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the limitation "alkyl for the value of variable R2" in claim 1”.
There is insufficient antecedent basis for this limitation in the claim.
Claims 19-49 depend upon claim 3 which is canceled by the amendment.
Claims 51-52 recite the limitation "variables R5 and R6 together form a ring" in claim 1”.
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10. Claims 1, 6-7 and 14-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Amans (U.S. Patent 9,670,221).
Amans discloses Furopyridines as bromodomain inhibitors. The intermediates 19 and 59 (see column 67 and 88) disclosed by Amans anticipate the instant claims when variable R5 represents OCH3, variable R6 represents iodo, variable R7 is H and variable RA represents substituted N-heteroaryl group in the instant compounds.

11. Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bennett (U.S. Patent 10,202,360, cited on applicant’s form 1449).
Bennett discloses Therapeutic compounds. The compound disclosed in example 89 (see column 305) by Bennett anticipates the instant claims when variable R5 represents CH3, R6 and R7 represent H and variable RA represents substituted n-heteroaryl group in the instant compounds.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Double Patenting
12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13. Claims 1-2, 4-18 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 25-27 of U.S. Patent No. 11,020,389, cited on applicant’s form 1449. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art to prepare instant compounds where N-containing heteroaryl (variable RA) represents pyrazole group with reasonable expectation of success.
14. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                         /CHARANJIT AULAKH/                                         Primary Examiner, Art Unit 1625